Citation Nr: 9925172	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  97-32 560A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in a December 
31, 1962, decision of the Board of Veterans' Appeals (Board) 
that denied a claim of entitlement to service connection for 
psychoneurosis.  

(The issue of entitlement to service connection for a 
psychiatric disorder to include post traumatic stress 
disorder (PTSD), which is also before the Board, will be 
addressed in a separate decision.)


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
September 1945.  

In December 1962, the Board issued a decision that denied 
service connection for a psychoneurosis.  In June 1993, the 
veteran and his representative at the time submitted a motion 
for review of the Board's December 1962 decision on the basis 
of clear and unmistakable error (CUE).  It is noted that the 
veteran is currently unrepresented.  


FINDING OF FACT

The veteran has not presented a viable claim of clear and 
unmistakable error in the December 1962 Board decision that 
denied service connection for a psychoneurosis.  


CONCLUSION OF LAW

The December 1962 decision of the Board that denied service 
connection for a psychoneurosis was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West Supp. 
1999); 64 Fed. Reg. 2134-2141 (1999) (to be codified at 
38 C.F.R. §§ 20.1400, 20.1403, 20.1404, 20.1405).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that a December 31, 1962 Board decision 
that denied his claim of entitlement to service connection 
for psychoneurosis was clearly and unmistakably erroneous.  
The law provides that a decision by the Board is subject to 
revision on the grounds of clear and unmistakable error.  If 
evidence establishes the error, the prior decision shall be 
reversed or revised.  38 U.S.C.A. § 7111.

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).  

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  

Neither the Secretary's failure to fulfill the duty to assist 
nor a disagreement as to how the facts were weighed or 
evaluated constitutes clear and unmistakable error.  
38 C.F.R. § 20.1403(d).  


Factual background

The evidence that was of record at the time of the Board's 
December 1962 decision included the veteran's service 
records, service medical records, private medical records, 
and the report of a VA examination.  The Discharge 
Certificate shows that he served as a cook, participated in 
no battles or campaigns, and was not wounded in action.  An 
Army Separation Qualification Record, dated in September 
1945, shows that the veteran was a cook in a coast artillery 
company in the Pacific Theater, and cooked under "all sorts 
of difficult combat conditions."  

The veteran's service medical records reveal no complaints or 
treatment for a psychiatric disability.  On the report of an 
examination conducted prior to the veteran's discharge from 
service, it was noted that he had been hospitalized in April 
1943 for a "nervous condition."  The examiner answered 
"yes" to the question of whether the defect, wound, injury, 
or disease was incurred in the line of duty, but "no" to 
the question of whether it would result in disability.  
Further, it was specifically stated that there was no 
evidence of a psychiatric abnormality.  The veteran was found 
to meet the physical and mental standards for discharge.

Received in September 1945 was the veteran's initial claim 
for VA compensation, in which he alleged the onset of and 
treatment for a nervous disorder in April 1943.  
 
In a January 1946 affidavit, J. B. Tarter, M. D. reported 
that, on examination, the veteran was noted to have pain, 
heart palpitations, flushing, tension headaches, morbid fear, 
sleeplessness, and weakness.  Dr. Tarter diagnosed the 
veteran with anxiety neurosis and opined that this condition 
incurred in service.  It was further noted that the veteran 
was seen on only one occasion and was not given treatment.

On VA psychiatric examination in April 1947, the veteran gave 
a history of a 1943 nervous breakdown while overseas.  The 
examiner noted that the veteran was both cooperative and 
attentive, but was very vague as to the onset of his symptoms 
and did "not have his complaints as well organized as many 
of the pension aspirants."  The veteran recounted that his 
nervousness began with an episode of dengue fever in service.  
The examiner also commented that the veteran appeared 
desirous of obtaining a pension, but was confused and vague 
as to how to go about it.  He "apparently" realized the 
minor quality of his complaints but did not seem to be able 
to give the quality of definiteness and veracity to them.  
Mental status examination revealed no abnormalities.  As a 
result of this examination, the veteran was found to have no 
neuropsychiatric condition.
 
In 1948 VA made a request for additional service medical 
records, in light of a purported service record showing 
treatment in early 1945 for psychoneurosis, anxiety type, 
moderately severe.  It was reported by the military that the 
alleged record was not available, but would be furnished if 
received.  

A December 1961 private medical record from Gordon L. Smiley, 
M.D. indicates that during treatment for low back pain in 
December 1961, the veteran gave a history of a 1943 nervous 
breakdown while serving in the Pacific.  It was stated that 
he gradually recovered from this condition after about six 
months but had continued to be unusually tense ever since.  
In a May 1962 letter, Dr. Smiley reported that the veteran 
continued to complain of excessive nervousness and became 
quite tearful at times.  The veteran related to Dr. Smiley 
that during the previous February he felt that his 
psychological problems were becoming so intense that it might 
be necessary for him to enter a VA hospital but he then began 
to feel somewhat better and canceled these plans.  Dr. Smiley 
noted that, with respect to his complaints regarding his back 
disorder, the veteran walked with a "very unusual gait," 
which improved when walking down the hall unobserved, and 
appeared (to the physician) to be exaggerating his complaints 
because of his high preoccupation with obtaining a maximum 
compensation settlement (from his employer).  

In June 1962, it was reported by the National Personnel 
Records Center that no additional service medical records had 
been found.  

In May 1962, the veteran submitted a claim of entitlement to 
service connection for a nervous condition, and this claim 
was denied by the RO in a May 1962 decision.  It is noted 
that a claim for service connection for a nervous condition 
was previously denied by the RO in September 1945, as such a 
disorder was not shown at that time.  It is clear that the 
May 1962 decision and subsequent Board decision, discussed 
below, addressed this claim on a direct basis as opposed to a 
claim to reopen the previously denied claim.  Such action was 
not prejudicial to the veteran; in fact, it was beneficial 
because in doing so, consideration was given to the whole 
record as it existed at the time as opposed to whether the 
"new" evidence (i.e. that evidence submitted subsequent to 
the 1945) warranted reopening the claim (i.e. whether it 
provided a new factual basis).  

In any event, the veteran perfected an appeal of this 
decision, and in December 1962, the Board issued a decision 
denying service connection for a psychoneurosis. Service 
connection for this disorder was denied primarily because 
while the veteran reported, during his discharge examination, 
that he had been hospitalized for a nervous condition during 
service (in 1943), the service medical records showed no 
complaint of or treatment for a psychoneurotic disorder 
during his active duty service, and the discharge examination 
revealed no psychiatric abnormality.  It was also noted, in 
the "findings of fact" portion of the decision, that while 
the veteran was diagnosed with anxiety neurosis by a private 
physician in 1946, a VA examination conducted in 1947 found 
no neuropsychiatric condition. 

In a June 1993 letter and statement to the RO , the veteran 
and his representative expressed an allegation of CUE in the 
December 1962 Board decision that denied service connection 
for a psychiatric disorder.  


Analysis

Initially, it is noted that service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C. §§ 310, 331 (1962).  The 
Board notes that in rendering the December 1962 decision, the 
Board considered and applied the correct law in denying 
service connection for a psychoneurosis, and the veteran does 
not contend otherwise. 

The veteran (through his representative) contends that had 
the Board correctly reviewed the evidence, particularly the 
discharge examination report, service connection for a 
psychoneurosis would have been established.  It is contended 
that since the discharge examiner noted that the nervous 
condition apparently treated in April 1943 was incurred in 
the line of duty, service connection for a nervous condition 
should have been established, even though this examiner was 
also of the opinion that the veteran did not have a 
psychiatric disorder at the time of the discharge 
examination.  It is argued that "[t]he fact that they did 
not anticipate or understand what was going on does not 
negate the fact that the veteran did have problems with 
anxiety at his time of discharge and it was noted by the 
physician."

It is also contended that, essentially, the veteran was 
misdiagnosed by the VA examiner in 1947, in that his symptoms 
noted in the examination report were those of a "generalized 
anxiety."  In a June 1993 letter, the veteran's 
representative argued that, essentially, because the 
diagnostic criteria for anxiety were "rather vague" in the 
1940s, the veteran's symptoms were misinterpreted during the 
1947 VA examination, and during the "1962 VA examination" 
(it is noted that a VA psychiatric examination was not 
accomplished in 1962; the veteran's alleged nervous breakdown 
was noted in the report of the examination by Dr. Smiley, as 
noted above).  

Finally, it is contended, in a March 1994 statement by the 
veteran's representative, that recent diagnoses of 
generalized anxiety disorder demonstrate that this disorder 
was properly diagnosed in 1946 (the Board assumes that the 
representative was referring to Dr. Tarter's record), and 
that service connection should have been established at that 
time.  

Regarding the argument that the Board should have established 
service connection for a psychoneurosis because the veteran 
did have a nervous condition at one time in service, the 
Board finds that this allegation merely sets forth a 
disagreement as to how the Board in 1962 weighed or evaluated 
the evidence.  Specifically, the veteran and his 
representative disagree with the Board's assessment that 
service connection for a psychoneurosis was not warranted 
because despite the alleged "nervous condition" in 1943, 
the bottom line was that there were no service medical 
records to support that this incident occurred, and a 
psychiatric disorder was not diagnosed at the time of 
discharge.  Again, this allegation merely sets forth a 
disagreement as to how the Board weighed or evaluated the 
evidence, and as such does not constitute CUE.  38 C.F.R. 
§ 20.1403(d)(3).   

Regarding the argument that recent diagnoses of generalized 
anxiety disorder demonstrate that the veteran was correctly 
diagnosed 1946 and that service connection should have been 
established at that point, the Board notes that in 
adjudicating a CUE claim, only the record as it existed at 
the time the decision at issue can be reviewed.  38 C.F.R. 
§ 20.1403(d)(3).  As such, any recent medical records have no 
bearing on this particular claim.

The Board gives little weight to the argument that the 
veteran was misdiagnosed in 1947, as neither the veteran nor 
his former representative are medically competent to offer 
such opinions, without supporting medical evidence.  Cf. 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  In fact, even 
if subsequent medical evidence (i.e. medical evidence 
received after the December 1962 Board decision) supports 
this contention, in adjudicating CUE claims, it is again 
pointed out that the Board can only review the record as it 
existed at the time the decision at issue was rendered.  
38 C.F.R. § 20.1403(d)(3).  

In conclusion, the veteran's allegations fail as a matter of 
law.  The evidence does not show that the Board committed 
clear and unmistakable error in denying service connection 
for psychoneurosis in December 1962.


ORDER

The claimant's motion for revision or reversal of the Board's 
December 1962 decision denying service connection for 
psychoneurosis on the basis of clear and unmistakable error 
is denied.




		
	N. R. ROBIN
Member, Board of Veterans' Appeals


 


